           Case 1:18-cv-01702-DAD-EPG Document 24 Filed 06/19/20 Page 1 of 2


1

2

3

4

5

6

7

8
                                     UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10
     ALEX BARBOUR,                                          ) Case No. 1:18-cv-01702-DAD-EPG
11
                                                            )
12                     Plaintiff,                           ) ORDER MODIFYING SCHEDULING
                                                            ) ORDER
13             vs.                                          )
                                                            )
14   COUNTY OF STANISLAUS, et al.,
                                                            )
15                     Defendants.                          )
                                                            )
16

17             Pursuant to the schedule proposed by the parties in their joint status report (ECF No. 22)

18   and as discussed during the June 18, 2020, status conference,

19         IT IS ORDERED:

20             1. The Scheduling Order (ECF No. 9), previously modified (ECF Nos. 16, 19), is further

21   modified as follows:

22     Event                                                  New Date/Deadline
       Non-expert discovery cutoff                            December 18, 2020
23
       Expert disclosure deadline                             January 22, 2021
24     Supplemental/rebuttal expert disclosure deadline       February 19, 2021
25     Expert discovery cutoff                                March 19, 2021
       Dispositive pretrial motion filing deadline            April 16, 2021
26
       Pretrial conference                                    September 27, 2021, at 1:30 p.m.
27                                                            Courtroom 5 (DAD)
       Trial                                                  November 30, 2021, at 8:30 a.m.
28
                                                              Courtroom 5 (DAD)




                                                        1
           Case 1:18-cv-01702-DAD-EPG Document 24 Filed 06/19/20 Page 2 of 2


1           2. A telephonic status conference is set for October 19, 2020, at 10:30 a.m., in
2    Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. To participate telephonically,
3    each party is directed to use the following dial-in number and passcode: 1-888-251-2909;
4    passcode 1024453. The parties are also reminded to file a joint status report one full week prior
5    to the conference and email a copy of same, in Word format, to epgorders@caed.uscourts.gov,
6    for the Judge’s review.
7           3. The parties are directed to meet and confer regarding precautions and conditions that
8    need to be implemented to allow depositions and other discovery to proceed.
9

10   IT IS SO ORDERED.
11

12
        Dated:     June 18, 2020                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     2
